ORDER
PER CURIAM:
Hank Crutchfield appeals the trial court’s judgment finding him guilty of driving while intoxicated after a bench trial. Crutchfield claims that the trial court erred in: (1) denying his pretrial motion to suppress which alleged that driver’s license checkpoints are a per se violation of the Fourth Amendment; and (2) admitting evidence of a “Driver License Checkpoint Written Plan” because the Plan did not satisfy requirements for ensuring that a checkpoint is not an unconstitutional random stop. Because there was reasonable suspicion for the stop of Crutchfield, irrespective of the driver’s license checkpoint, we are not required to reach the issues raised by Crutchfield on appeal. We affirm. Rule 30.25(b).